Citation Nr: 0816264	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-23 816	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a June 2006 
Board decision denying an earlier effective date for the 
award of a 100 percent rating for post traumatic stress 
disorder (PTSD) prior to May 7, 2002.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1965 to September 1968.

2.  In June 2006, a motion for revision of the June 2006 
Board decision based on clear and unmistakable error (CUE) 
was filed.

3.  In April 2008, the veteran, through his accredited 
representative, withdrew his motion for revision of the June 
2006 Board decision prior the Board's promulgation of a 
decision on this issue.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a June 2006 Board decision denying an 
earlier effective date for the assignment of a 100 percent 
rating for PTSD to determine whether that decision involved 
clear and unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2007), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).




ORDER

The motion is dismissed without prejudice to refiling.


                       
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2007).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.

